Citation Nr: 0602986	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-23 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.  

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1965 to September 1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the RO. 

In September 2005, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge. 

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Since service connection for his bilateral hearing loss 
disability became effective October 18, 2002, the veteran has 
demonstrated Level I hearing impairment, bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.85, Diagnostic Code (DC) 6100 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to an increased rating for bilateral hearing loss 
disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In October 2002, the RO received, the veteran's substantially 
complete application for entitlement to service connection 
for hearing loss disability.  

In November 2002, the RO notified the veteran of the 
information and evidence necessary to substantiate a claim of 
entitlement to service connection (duty to assist letter).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In its rating action of February 2003, the RO granted the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss disability and assigned a 
noncompensable evaluation, effective October 18, 2002.  The 
veteran disagreed with that rating percentage, and this 
appeal ensued.  

Inasmuch as it is derived from the initial service connection 
claim, the issue of entitlement to an increase rating is 
considered a "downstream" issue.  Grantham v. Brown, 114 
F.3d 1156 (1997).  Although VA has not specifically notified 
the veteran of the information and evidence necessary to 
substantiate the increased rating claim, such notice is not 
required in this case.  

In December 2003, VA General Counsel issued a precedential 
opinion stating that, if VA received a notice of disagreement 
(NOD) in response to a decision on a claim for which VA had 
already sent the veteran a duty to assist letter, and the NOD 
raised a new issue, the duty to assist the veteran did not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised "downstream" 
issue.  See VAOGCPREC 8-03, 69 Fed. Reg. 25180 (2004).  The 
Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 
2002).  Hence, VA has essentially complied with its duty to 
assist the veteran in the development of his claim of 
entitlement to an increased rating for bilateral hearing loss 
disability.  Accordingly, the Board will proceed to the 
merits of that portion of the appeal.  

II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2005).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the 
severity of hearing impairment in each ear is determined by 
combining the puretone threshold average in the 
conversational voice range (1000, 2000, 3000, and 4000 hertz) 
with the percentage of speech discrimination.  That 
combination will result in one of eleven levels of auditory 
acuity, from Level I for lesser degrees of hearing impairment 
through Level XI for greater degrees of hearing impairment.  
After determining the level of auditory acuity in each ear, 
those levels are further combined to determine the percentage 
evaluation.  38 C.F.R. § 4.85. 

The RO's February 2003 decision on appeal, which granted 
entitlement to service connection for bilateral hearing loss 
disability, was an initial rating award.  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected hearing loss disability.  

At his hearing in September 2005, the veteran reported that 
he had received VA treatment for hearing loss disability 
through mid-2004, when he was fitted for hearing aids.  Such 
records have been associated with the claims folder.  

Since the veteran filed his initial claim of entitlement to 
service connection for hearing loss disability, he has 
undergone two VA audiologic examinations.  In January 2003, 
he demonstrated the following pure tone thresholds at the 
indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
30
35
45
LEFT
NA
20
35
35
45

Speech testing revealed recognition ability of 98 percent in 
the right ear and 100 percent in the left ear.

During VA audiometric testing in October 2004, the veteran 
demonstrated the following pure tone thresholds at the 
indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
25
35
40
45
LEFT
NA
20
35
40
50

Speech testing revealed recognition ability of 98 percent, 
bilaterally.

The foregoing reports of VA audiometric testing show that the 
veteran has a puretone threshold average in the 
conversational voice range of no worse than 36 decibels in 
either ear.  They also show that the percentage of speech 
discrimination is no worse than 98 percent in either ear.  
Although VA has issued the veteran hearing aids, the 
audiometric test results translate to Level I hearing 
impairment in each ear.  That level of impairment is 
contemplated by the current noncompensable evaluation.  
Accordingly, an increased initial rating for bilateral 
hearing loss disability is not warranted.

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of the 
veteran's bilateral hearing loss disability have been 
generally consistent since October 18, 2002, the date that 
service connection and the noncompensable rating became 
effective.  Accordingly, there is no basis to invoke the 
principle of staged ratings. 

The Board has also considered the possibility of referring 
this case to the Director of VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's bilateral hearing loss disability.  However, 
the evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating any of those 
disabilities.  38 C.F.R. § 3.321(b)(1) (2005).  

It must be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  Absent competent evidence to the contrary, 
the Board finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss disability is denied.


REMAND

As noted above, the veteran also seeks entitlement to an 
initial rating in excess of 30 percent for PTSD.

VA records on file reflect the veteran's treatment for PTSD 
through June 10, 2004.

During his hearing before the undersigned Veterans Law Judge, 
the veteran testified that he received VA treatment for PTSD 
approximately every two weeks and that his last appointment 
had been in September 2005.  Accordingly, the Veterans Law 
Judge left the record open for 60 days, in part, for the 
submission of the records of that treatment.  

Since his hearing, the veteran's VA medication record has 
been updated through October 2005.  However, there is no 
evidence of any attempt to get the VA records showing 
treatment for PTSD after June 10, 2004.  

In light of the foregoing, additional development of the 
record is warranted with respect to the issue of entitlement 
to an increased rating for PTSD.  Accordingly, that issue is 
remanded for the following actions:

1.  Request that the veteran identify the 
VA facility(s) where he has received 
treatment for PTSD since May 2004.  Then, 
request records of that treatment 
directly from those facility(s).  Also 
request that the veteran provide any such 
records he may have in his possession.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

2.  If additional treatment records are 
obtained, schedule the veteran for a 
psychiatric examination to determine the 
extent of his service-connected PTSD.  
All indicated tests and studies must be 
performed and any necessary consultations 
must be scheduled.  

The claims file must be made available to 
the examiner for review, and the examiner 
must verify that the claims file has, in 
fact, been reviewed.  

In performing the examination, the 
examiner must set forth the symptoms of 
the veteran's PTSD.  General Rating 
Formula for Mental Disorders, 38 C.F.R. 
§ 4.130 (2005). 

To the extent possible, the examiner must 
distinguish the manifestations of the 
veteran's PTSD from those of any other 
psychiatric disorder found to be present.  

The examiner must provide a Global 
Assessment of Functioning (GAF) based 
solely upon the veteran's PTSD and 
provide an explanation of the 
significance of the GAF assigned.  

The rationale for all opinions expressed 
must be provided.  

3.  When all of the actions requested in 
paragraphs 1 and 2 have been completed, 
undertake any other indicated 
development.  Then readjudicate the issue 
of entitlement to an initial rating in 
excess of 30 percent for PTSD.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that he has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


